Citation Nr: 1017440	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  05-36 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
March 1971 and was awarded the Bronze Star Medal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing held in August 2008 before 
the undersigned Veterans Law Judge.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.  This case was then Remanded by the Board in 
October 2008 for additional development and readjudication.  


FINDING OF FACT

Hearing loss was not manifest during the Veteran's active 
service and was not manifest to a compensable degree within 
one year after his separation from service.  Competent 
medical evidence of a nexus between his current hearing loss 
and service is not of record. 


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including sensorineural hearing loss, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Further, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that the threshold for 
normal hearing is between 0 and 20 decibels, and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  Hensley v. Brown, 
supra, at 160.  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

There is no controversy in this case as to whether the 
Veteran was exposed to noise trauma in service.  His DD 214 
indicates that he served as a light weapons infantry crewman 
and received the Bronze Star, therefore his account of his 
exposure is credible and entirely consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).  As a combat veteran, he 
is entitled to have his statements accepted.  

The Veteran's service treatment records (STRs) include an 
audiogram conducted at enlistment in June 1969, showing pure 
tone thresholds in the right ear were 5, -5, -5, and 15, 
decibels, respectively, at 500, 1,000, 2,000, and 4,000 Hertz 
(Hz).  The thresholds in the left ear at the same frequencies 
were 5, 0, 5, and 5 decibels, respectively.  A subsequent 
audiogram in March 1971 at separation revealed puretone 
thresholds in the right ear of 20, 10, 15, 20, 20 and 15 
decibels at 500, 1,000, 2,000, 3,000, 4,000, and 6,000 Hz and 
for the left ear at the same frequencies were 20, 10, 15, 20, 
15, and 30 decibels.  These hearing thresholds do not meet 
the criteria for disability under VA regulations.  See 38 
C.F.R. § 3.385.  The Veteran did not complain of hearing loss 
or other ear pathology.  As a result, these records do not 
affirmatively establish that hearing loss had its onset 
during military service.  

There is no medical evidence suggesting that bilateral 
hearing loss was diagnosed within the one-year presumptive 
period after service.  An audiogram conducted at enlistment 
to the National Guard in October 1973, shows pure tone 
thresholds in the right ear were 18, 5, 0, and 18, decibels, 
respectively, at 500, 1,000, 2,000, and 4,000 Hz.  The 
thresholds in the left ear at the same frequencies were 28, 
18, 5, and 5 decibels, respectively.  These hearing 
thresholds also do not meet the criteria for disability under 
VA regulations.  

There are no pertinent clinical records associated with the 
claims file until a VA examination in July 2002.  The 
examiner noted the claims file was unavailable for review.  
At that time, the Veteran reported a history of hazardous 
noise exposure from firearms, machine guns, mortars, the 
firing range, helicopters, tanks, heavy artillery, combat 
explosions, demolitions, aircraft engines, the flight line 
and ship engines.  He also reported post-service noise 
exposure from trucks, lawn mowers, weed eaters, and leaf 
blowers.  On audiological evaluation pure tone thresholds for 
the right ear were 15, 10, 15, 25, and 30, decibels at 500, 
1000, 2000, 3,000, and 4000 Hz, respectively, and for the 
left ear at the same frequencies were 15, 20, 10, 30 and 
25 decibels.  Speech audiometry revealed speech recognition 
ability of 98 percent in the right ear and 96 percent in the 
left ear.  

The examiner noted the Veteran was routinely exposed to 
hazardous levels of noise from weapons as an infantryman with 
a tour of combat duty in Vietnam and was likely subjected to 
other significant acoustic trauma.  He concluded that it was 
likely that the Veteran's history of unprotected military 
noise exposure contributed to his current loss of hearing.  
This opinion notwithstanding, the hearing thresholds do not 
meet the criteria for disability under VA regulations.  The 
above findings do not show a puretone threshold in any 
critical frequency was 40 decibels or greater, that three or 
more frequencies were 26 decibels or greater, or that the 
speech recognition score was less than 94 percent.  

On audiological evaluation in February 2005, pure tone 
thresholds for the right ear were 20, 20, 20, 35, and 35 
decibels at 500, 1000, 2000, 3,000, and 4000 Hz, 
respectively, and for the left ear at the same frequencies 
were 15, 25, 15, 30, and 25 decibels.  Speech audiometry 
revealed speech recognition ability of 98 percent in both 
ears.  The audiological results were summarized as normal to 
mild sensorineural hearing loss in the right ear and 
essentially normal hearing in the left ear.  The examiner 
noted the claims file was unavailable for review, but noted 
the Veteran reported the onset of hearing loss 2-3 years 
after his discharge from the Army.  He concluded that 
military noise exposure was not responsible for the Veteran's 
hearing loss.  Moreover, the hearing thresholds do not meet 
the criteria for disability under VA regulations.  

On audiological evaluation in September 2006, the Veteran's 
history to hazardous in-service noise exposure remained 
unchanged.  The examiner reviewed the claims folder noting 
the Veteran had normal hearing bilaterally across test 
frequencies at enlistment and discharge.  Pure tone 
thresholds for the right ear were 15, 20, 20, 35, and 30 
decibels at 500, 1000, 2000, 3,000, and 4000 Hz, 
respectively, and for the left ear at the same frequencies 
were 15, 20, 15, 30, and 25 decibels.  Speech audiometry 
revealed speech recognition ability of 96 percent in both 
ears.  The audiological results were summarized as normal to 
mild sensorineural hearing loss in both ears.  The examiner 
concluded the hearing thresholds presented did not meet VA 
criteria for disability.  

The Veteran submitted a private medical report from an 
otolaryngologist dated in June 2008, which shows a diagnosis 
of mild to moderate sensorineural hearing loss.  The report 
is comprised of uninterpreted graphic representations of 
audiometric data, however.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (holding that the Board may not interpret 
graphical representations of audiometric data).  In addition, 
the report does not appear to conform to VA's requirements 
for evaluating hearing impairment, in that it is not clear 
that the examiner derived speech discrimination results using 
the Maryland CNC speech discrimination test.  See 38 C.F.R. 
§ 4.85(a).  

In December 2009, the Veteran was referred for VA examination 
for the specific purpose of obtaining an opinion as to 
whether or not any current hearing loss could be related to 
service.  .  The Veteran's reports of in-service and post-
service noise exposure were unchanged.  The examiner referred 
to the inservice audiometric examination from enlistment in 
1969, noting normal hearing acuity in both ears and the 
separation exam in 1971 which showed normal hearing acuity in 
both ears with exception of slight sensitivity at 6000 Hz in 
the left ear. 

On audiological evaluation pure tone thresholds for the right 
ear were 20, 20, 20, 25, and 40 decibels at 500, 1000, 2000, 
3,000, and 4000 Hz, respectively, and for the left ear at the 
same frequencies were 15, 20, 20, 40, and 35 decibels.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  The 
audiological results were summarized as mild to severe 
sensorineural hearing loss in both ears.  The examiner 
concluded that hearing loss was less likely as not due to 
noise exposure during service, apparently based on the 
Veteran's normal audiometric findings during service and his 
reported unprotected noise exposure both during and after 
military service.  This examination report provides an 
opinion, consistent with the Veteran's medical history.  

In this case the competent and credible evidence weighs 
against the Veteran's claim.  The evidence of record shows 
that a hearing disability was not present at any time during 
service, at the time of discharge, or within the first post-
service year.  Thus, service connection for hearing loss on a 
presumptive service connection basis is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.  

Here, in the absence of hearing loss in the STRs or of 
persistent symptoms it at separation, along with the first 
evidence of it almost 40 years after service discharge, 
constitutes negative evidence tending to disprove the 
assertion that the Veteran was disabled from any noise 
exposure during service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered 
as a factor, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service); Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  

Indeed, there is nothing in the claims file, which would tend 
to establish that his claimed hearing loss is related to his 
active military service other than lay statements and the 
Veteran's testimony given at a October 2008 Travel Board 
hearing.  During his hearing the Veteran essentially 
reiterated previously submitted information concerning his 
in-service noise exposure and consistent with complaints made 
during his VA examinations.  Although the Board acknowledges 
that the Veteran was exposed to excessive noise in service, 
that fact alone does not establish a basis for the grant of 
service connection for hearing loss documented many years 
after service.  The Board accepts his testimony and notes 
that he is competent to attest to factual matters of which he 
had first-hand knowledge, e.g., noise exposure, diminished 
hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, as a layperson, lacking in medical training 
and expertise, he cannot provide a competent opinion on a 
matter as complex as to the etiology of his current hearing 
loss and its etiological relationship to service.  

Moreover, section 1154(b) does not establish service 
connection for a combat veteran; rather it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17- 
19 (1999).  

The problems in this case are the STRs, which are entirely 
negative for evidence of hearing loss and the prolonged 
period post service without complaints or findings, both of 
which factor against the Veteran's claim.  Likewise, none of 
the post-service audiometric findings between 1973 and 2006 
satisfy any of the three alternate bases for establishing 
hearing loss disability under 38 C.F.R. § 3.385.  Indeed none 
of the audiometric findings prior to 2009 show a puretone 
threshold in any critical frequency was 40 decibels or 
greater, or that three or more frequencies were 26 decibels 
or greater, or that the speech recognition score was less 
than 94 percent.  Therefore the Veteran did not have a 
hearing loss for which service connection could be awarded 
for VA purposes, notwithstanding that he may have had 
noticeable loss of hearing acuity.  Further the most recent 
VA examination in 2009 conclusively found no etiological 
relationship between the noise exposure during service and 
the subsequent development of hearing loss.  Therefore, the 
Veteran's opinion, to the extent it is to be accorded some 
probative value, is far outweighed by the findings provided 
by the 2009 VA examiner who discussed his symptoms, 
complaints, and manifestations.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006). 

Therefore, the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in May 2004 and November 2008, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  The letters also informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service 
and post-service treatment reports are of record and the RO 
obtained VA examinations in 2002, 2005, 2006, and 2009.  When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the 2006 and 2009 VA examinations are 
more than adequate, as they reflect a full review of all 
medical evidence of record, are supported by sufficient 
detail, and refer to specific documents and medical history 
as well as the Veteran's history of in-service noise exposure 
to support the conclusions reached.  

The Board has also considered the guidelines provided in the 
VA Training Letter 211D, TL 10-02 (Adjudicating Claims for 
Hearing Loss and/or Tinnitus), issued on March 18, 2010.  The 
2009 examiner fulfilled the requirements by eliciting 
information from the Veteran concerning his medical history 
and conducting the necessary tests in accordance with 
standard medical practice and guidelines promulgated by the 
Secretary of Veterans' Affairs.  See Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  The Veteran has not brought forth 
any medical evidence that would refute the 2006 and s2009 VA 
opinions and no additional post-service medical records that 
discuss the etiology of the Veteran's current hearing loss 
have been obtained and associated with the claims folder.  
Accordingly, the Board finds that there is no basis to find 
that the VA examination were inadequate, or that a remand for 
a new examination is required.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the Veteran.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The U.S. 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for hearing loss is denied.



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


